 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers Union and AmnewsCorporation d/b/a New York Amsterdam News.Case 2-CC-17918 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 7 July 1983 Administrative Law Judge JoelP. Biblowitz issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Newspaperand Mail Deliverers Union, New York, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the Order.I In sec. III, par. 3 of his decision, the judge inadvertently misstatedthe parties' stipulation. The parties' stipulation is that:Arthur Wittenberg [the Respondent's business representative] said inthe presence of Carl Levy, president of Metropolitan News, toRobert Schneider, the Metropolitan stop [sic] steward, and an em-ployee of Metropolitan News, that if anybody other than the regularAmsterdam News drivers, members of [the Respondent's] relaychauffeurs, bring in the Amsterdam News, the men at Metropolitanwould not handle it.2 We agree with the judge that the Respondent violated Sec.8(b)(4)(iXB) of the Act by directing the wholesalers' employees not tohandle the newspaper if drivers whom the Respondent did not representdelivered it. However, in sec. Ill, par. 10 of his decision, the judge foundthat "as it appears the Respondent effectively induced the wholesalers'employees to cease handling the Amsterdam News, this conduct neces-sarily had the effect of restraining and coercing the wholesalers withinthe meaning of clause (ii) of Section 8(bX4) of the Act." Inasmuch as nonewspapers were ever delivered to the wholesalers, the wholesalers' em-ployees had no opportunity to cease handling the product. Therefore, wedo not find that the Respondent violated Sec. 8(b)(4)(iiXB) on this basis.However, the parties stipulated that (I) the Respondent told Schneider,its steward and an employee of wholesaler Metropolitan News, that theemployees would not handle the newspaper if drivers other than the reg-ular drivers delivered it, and (2) the Respondent gave this direction in thepresence of Levy, the president of Metropolitan News. Unlawful induce-ment of secondary employees made in the presence of a secondary em-ployer constitutes coercion of that secondary employer within the mean-ing of the statute. Television Artists AFTRA, Washington-Baltimore Local(First Media Corp.), 240 NLRB 378, 384 (1979). Accordingly, we agreewith the judge's conclusion that the Respondent also violated Sec.8(b)(4)(ii)(B) of the Act based solely on the First Media holding.269 NLRB No. 15DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me on May 25, 1983,' in NewYork, New York. The complaint, which issued onMarch 18, and was based on an unfair labor practicecharge filed on March 2, by Amnews Corporation,d/b/a New York Amsterdam News, herein called theAmsterdam News, and, at times, Amnews, alleges that,since on or about February 1, Newspaper Guild of NewYork, Local 3, the Newspaper Guild, AFL-CIO, hereincalled the Guild, has been engaged in a strike and labordispute with Amnews; that at all times Newspaper andMail Deliverers Union, herein called the Respondent hassupported the Guild in this dispute, and, more particular-ly, on or about February 1, in furtherance and support ofthe Guild in this dispute, the Respondent induced andencouraged employees employed by Metropolitan NewsCo., Inc., herein called Metropolitan, Long Island NewsCo., herein called Long Island News, Weinberg NewsCo., Inc., herein called Weinberg, and Crescent NewsCo., herein called Crescent, and, at times, all are collec-tively called the wholesalers (all of whom are distribu-tors of the Amsterdam News to retail outlets) to refrainfrom performing services for their employer by inducingand encouraging said employees to refrain from loading,unloading, and otherwise handling copies of the Amster-dam News. The complaint also alleges that at no timematerial herein has the Respondent had a labor disputewith Metropolitan, Weinberg, Crescent, or Long IslandNews, and the conclusory allegation that the acts re-ferred to above are in violation of Section 8(b)(4)(i) and(ii)(B) of the Act. Pursuant to a petition, the RegionalDirector for Region 2 sought an injunction against thisalleged unlawful activity by the Respondent; a hearingtook place on March 31 before Honorable Lee Gagliardi,district judge of the United States District Court for theSouthern District of New York. On April 11, JudgeGagliardi issued a memorandum decision in which he en-joined the Respondent, pending the final Board determi-nation of this matter, from (1) inducing or encouragingany employee of the wholesalers from performing any ofhis normal work activities with regard to the AmsterdamNews, and (2) threatening, coercing, or restraining thewholesalers with the object of forcing the wholesalers tocease doing business with Amnews.No record testimony was adduced at the hearingherein; rather, the parties stipulated that the transcript ofthe hearing before Judge Gagliardi would constitute therecord herein. In its answer, the Respondent denies theallegation that at no time material herein has it had alabor dispute with Metropolitan, Crescent, Weinberg, orLong Island News; at the hearing the parties stipulatedthat remarks made by Arthur Wittenberg, the Respond-ent's business representative, and, admittedly, an agent ofthe Respondent (referred to in the complaint and at thehearing before Judge Gagliardi), "were related to thelabor dispute between Amnews and the Guild."I Unless otherwise indicated, all dates herein refer to the year 1983.102 NEWSPAPER & MAIL DELIVERERS (NEW YORK NEWS)FINDINGS OF FACTI. JURISDICTIONAmnews, a New York corporation with its principaloffice in the city and State of New York, is engaged inthe publication of the Amsterdam News, a weekly publi-cation. Amnews annually derives revenue valued inexcess of $200,000, and advertises various nationally soldproducts, including Kraft Foods. The Respondent con-cedes, and I find, that Amnews is an employer and aperson engaged in commerce within the meaning of Sec-tion 2(1), (2), (6), and (7) and Section 8(b)(4) of the Act.The Respondent also admits, and I find, that Metropoli-tan, Weinberg, Crescent, and Long Island News are eachengaged in the wholesale distribution of newspapers (in-cluding the Amsterdam News) at New Hyde Park, NewYork (except Metropolitan, whose principal office is lo-cated in Long Island City, New York), and are each per-sons engaged in commerce in industries affecting com-merce within the meaning of Section 2(1), (6), and (7)and Section 8(bX4) of the Act.II. LABOR ORGANIZATION STATUSThe Respondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of theAct.11I. FACTS AND DISCUSSIONThe facts herein are, basically, not in dispute. TheAmsterdam News is published weekly; its employees arerepresented by a number of unions, including the Re-spondent and the Guild. Amnews' employees, who arerepresented by the Respondent, pick up the newly print-ed copies of the newspaper in Westchester County andtransport these papers to Metropolitan, Weinberg, Cres-cent, and Long Island News,2as well as other wholesal-ers, although these four wholesalers distribute most ofAmnews' papers. The employees of these four wholesal-ers are represented by the Respondent. The prestrikeprocedure was that the Amnews' trucks delivered thepapers to the wholesaler's premises; the wholesalers' em-ployees then separate the papers according to the retaileror home delivery outlet for whom they are destined (to-gether with the other newspapers, and publications thatthey handle), tie them, and load them onto the wholesal-ers' trucks, which delivers them to the retailer, who thensells them to the public. Virtually all of Amnews' papersare sold through wholesalers.On February 1, the Guild commenced picketingAmnews as part of a labor dispute with it. The Respond-ent's members employed by Amnews refused to cross theGuild's picket lines to pick up the newspapers whichthey normally would deliver to the wholesalers. Facedwith this, Amnews employed non-Respondent drivers topick up the newspapers and deliver them to the whole-salers. On the evening of February 2, members of theGuild picketed Metropolitan's facilities; no deliveries ofthe Amsterdam News were made to Metropolitan, Cres-I Weinberg, Crescent, and Long Island News have the same owner-ship.cent, Weinberg, or Long Island News after the Guild'sstrike began on February 1.The parties stipulated that, on or about February 1,Arthur Wittenberg, the Respondent's business representa-tive, and an admitted agent of the Respondent, said toRobert Schneider, the Respondent's shop steward and anemployee at Metropolitan, in the presence of Carl Levy,president of Metropolitan, that if anyone other than reg-ular Amsterdam News drivers, who were members ofthe Respondent, bring in the Amsterdam News, the menat Metropolitan were not to handle it. Wittenberg's testi-mony was not so limited; he testified that, about Febru-ary 1, he instructed employees of the "four distributors"(through the Respondent's chairman/shop steward) notto handle the Amsterdam News if it was brought in bynon-Respondent drivers. The parties also stipulated thatthese remarks by Wittenberg were related to the labordispute between Amnews and the Guild. Prior to this,Levy had informed Selvin Michaels, a representative ofAmnews that he felt that his employees would nothandle the paper if the Respondent's members did notdeliver it. Subsequently, Levy informed Michaels of Wit-tenberg's remarks.Finally, Donald Frieder, circulation operations manag-er for Long Island News, testified that on the evening ofFebruary 1, after he had discussed an unrelated matterwith him, Wittenberg "said to me that the AmsterdamNews he considered a struck product and the men wouldnot handle it."aIn enacting Section 8(bX4), Congress meant to protectemployers, who were not engaged in any labor dispute,from becoming enmeshed in a labor dispute involving aunion and a company with whom it was doing business,or attempting to do business. The situation herein is aclassic example of this: the wholesalers' employees arerepresented by the Respondent, but they presently haveno labor dispute with the Respondent. However, the Re-spondent and the Guild are engaged in an ongoing dis-pute with Amnews; the wholesalers are the principal dis-tributors of the Amsterdam News, and, because of theirdesire to continue distributing the Amsterdam Newsduring this labor dispute, they became embroiled in thecontroversy.The case cited by counsel for the Charging Party inhis brief-Typographical Union 6 (New York Herald Trib-une), 136 NLRB 196 (1962)-is right on point. In theMailers case, the union -struck Neo-Gravure PrintingCompany and instructed its members who were em-ployed at the New York Herald Tribune (and othernewspapers) not to handle the weekly supplements print-ed by Neo-Gravure, and informed the newspapers' circu-lation managers that their mailroom employees wouldnot handle the supplements printed by Neo-Gravure.(The only distinction between this case and the instantmatter is that in the instant matter the underlying disputeis with the Guild, rather than with Respondent.) TheBoard found a violation regardless of the union's conten-tion that it had not sought to force the publishers toAs this statement is not alleged in the complaint as a violation, and asit would add nothing to the remedy and Order herein, no finding will bemade in this regard.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease doing business with Neo-Gravure; rather that itwas only seeking observance of its traditional right notto handle struck work. The Board stated:Respondent regards intent as synonomous with thescienter or mens rea of criminal violations. This isnot, however, the type of intent which the Act re-quires to be proved. Rather, "in the absence of ad-missions by the Union of an illegal intent, the natureof the acts performed shows the intent."The Board found that although the union may havebeen concerned with other objects as well, "its actionseffectively establish that, at least, an object was to forcethe publishers to disrupt or seriously curtail the existingbusiness relationship between them and Neo-Gravure ifthe Union was unable to obtain its goal of recognition inany other fashion."Counsel for the Respondent, in his brief, argues that:The picket lines established at each wholesalerare primary picket lines and accordingly constituteprotected activity. The mutual aid and support af-forded by NMDU employees at those wholesalersin refusing to handle the Amsterdam News andonly the Amsterdam News is protected primary ac-tivity and not legal secondary activity as alleged.This is not, however, the activity that the GeneralCounsel alleges as unlawful; the only activities by theRespondent that are alleged as unlawful by the com-plaint are the statements by Wittenberg to the wholesal-ers' employees which were intended to have them stophandling the Amsterdam News.The Respondent in its brief also alleges that "anycharge against the NMDU is misplaced. WhateverNMDU action occurred was the result of employee re-sponse to primary pickets representing the Guild." Thisargument also misses the point; the complaint does notseek to enjoin the wholesalers' employees for taking anyaction or refusing to take any action, in response to theGuild's pickets. It simply seeks to enjoin the Respond-ents' agents from inducing or encouraging any of thewholesalers' employees from refusing to handle the Am-sterdam News (which, the evidence establishes, Witten-berg did), and from engaging in the derivative action ofthreatening, coercing, and restraining the wholesalers. Inthat regard, as it appears that the Respondent effectivelyinduced the wholesalers' employees to cease handling theAmsterdam News, this conduct necessarily had the effectof restraining and coercing the wholesalers within themeaning of clause (ii) of Section 8(b)(4) of the Act. Oper-ating Engineers Local 701 (Cascade Employers Assn.), 172NLRB 1269 (1968).Counsel for the Respondent argued, at the hearingbefore Judge Gagliardi, that the Supreme Court, in Steel-workers v. NLRB, 376 U.S. 492, "indicated that a compa-ny involved in the ordinary day-to-day transportation ofthe products of the struck primary is so intricately in-volved in those day-to-day operations that they are anappropriate target for purposes of primary picketing."The Respondent's reliance on Carrier, supra, and itsbrief, is misplaced. Although the Respondent could havepicketed Amnews' premises, and could have picketed thewholesalers premises while Amnews' employees were onthe premises delivering their newspapers,4that is not thegravamen of the situation herein where the Respondent'sagent instructed its members not to handle the Amster-dam News if it was delivered by individuals who werenot members of the Respondent. This is activity clearlyproscribed by Section 8(b)(4)(i) and (ii)(B) of the Act.Teamsters Local 315 (Insured Transporters), 195 NLRB 56(1972).In addition, the wholesalers were not performingstruck work for Amnews which, but for the strike,Amnews would have performed;? rather, this was workthat the wholesalers had always performed and theycould continue to do so without losing the protection ofSection 8(b)(4). Teamsters Local 554 (Prairie Ford TruckSales), 253 NLRB 1 (1980). And, finally, there is no alle-gation (or evidence) that the wholesalers are owned orcontrolled by Amnews, so that Respondent could picketthe wholesalers, as well as Amnews. Newspaper GuildLocal 69 (Hearst Corp.), 185 NLRB 303 (1970). Accord-ingly, I find that the Respondent's actions herein, byWittenberg, the Respondent's agent, violated Section8(b)(4)(i) and (ii)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices, found above, occurring inconnection with the business of Amnews, Metropolitan,Crescent, Weinberg, and Long Island News, discussedabove in sections I and III above, are unfair labor prac-tices which tend to lead to labor disputes burdening andobstructing commerce within the meaning of Section2(6) and (7) of the Act.CONCLUSIONS OF LAW1. Amnews is an employer and a person engaged incommerce within the meaning of Section 2(1), (2), (6),and (7) and Section 8(b)(4) of the Act.2. Metropolitan, Weinberg, Crescent, and Long IslandNews are persons engaged in commerce in industries af-fecting commerce within the meaning of Sections 2(1),(6), and (7) and Section 8(b)(4) of the Act.3. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.4. Respondent, by Arthur Wittenberg, its agent, on orabout February 1, 1983, violated Section 8(bX4)(i) and(ii)(B) of the Act by instructing its members who wereemployed by Metropolitan, Crescent, Weinberg, andLong Island News, together with Carl Levy, presidentof Metropolitan, that they were not to handle copies ofthe Amsterdam News if they were brought in by anyoneother than Amnews' regular drivers, who were membersof the Respondent.4 Oil Workers (Anchortank), 238 NLRB 290 (1978).i NLRB v. Business Machine & Office Appliance Mechanics ConferenceBoard Local 459, 228 F.2d 553 (2d Cir., 1955); Blackhawk Engraving Co.v. NLRB, 540 F.2d 1296 (7th Cir. 1976).104 NEWSPAPER & MAIL DELIVERERS (NEW YORK NEWS)THE REMEDYHaving found that the Respondent has engaged in theabove-stated unfair labor practices, I shall recommendthat it be required to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, Newspaper and Mail DeliverersUnion, New York, New York, its officers, agents, andrepresentatives, shall1. Cease and desist from(a) Inducing or encouraging employees employed byMetropolitan, Long Island News, Weinberg, and/orCrescent to engage in a strike or refusal in the course ofhis employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, ma-terials or commodities, or to perform any services, wherean object thereof is to force or require Metropolitan,Long Island News, Weinberg, and/or Crescent to ceasedoing business with Amnews.(b) Threatening, coercing, or restraining Metropolitan,Long Island News, Weinberg, and/or Crescent where anobject thereof is to force or require these companies tocease doing business with Amnews.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) The Respondent is to post at its business office,union hall, and any other places where it customarilyposts notices to members, copies of the attached noticemarked "Appendix."7Copies of the notice shall also beposted at the wholesalers' places of business if the whole-salers are willing. Notices on forms provided by the Re-gional Director for Region 2, after being signed by anauthorized representative of the Respondent, shall beposted by the Respondent immediately upon receipt in6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder, as provided by Sec. 102.48 of the Rules, shall be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."the manner provided above. Notices are to be posted for60 consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent andby the Employer to ensure that the notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, it has beenfound that we have violated the National Labor Rela-tions Act and we have been ordered to post this Notice.WE WILL NOT induce or encourage any individual em-ployed by Metropolitan News Co., Inc., Weinberg NewsCo., Inc., Crescent News Co., or Long Island News Co.,to engage in a strike or refusal in the course of his em-ployment to perform any services, where an objectthereof is to force or require Metropolitan, Weinberg,Crescent, or Long Island News to cease doing businesswith Amnews Corporation, d/b/a The AmsterdamNews.WE WILL NOT threaten, coerce, or restrain Metropoli-tan, Weinberg, Crescent, or Long Island News, where anobject thereof is to force or require Metropolitan, Wein-berg, Crescent, or Long Island News to cease doingbusiness with Amnews.NEWSPAPER AND MAIL DELIVERERSUNION105